Citation Nr: 0809767	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  03-08 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to March 1968 
and from May 1974 to May 1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought on appeal.

When this case was previously before the Board in December 
2006, it was remanded to the RO for further development.


FINDINGS OF FACT

1.  The veteran is service-connected for a left knee 
disability, rated as 30 percent disabling; a low back 
disability, rated as 20 percent disabling; and bilateral 
hearing loss, rated as 10 percent disabling.  The combined 
rating is 50 percent.

2.  The veteran's service-connected disabilities are not 
shown to be of such severity so as to preclude substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West Supp. 
2007); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.14, 4.16, 4.25 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In June 2005, after the initial adjudication of the claim, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate the claim.  He was told that he 
needed to provide the names of persons, agency, or company 
who had additional records to help decide his claim.  He was 
informed that VA would attempt to obtain review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

While the veteran was given notice of what type of 
information and evidence he needed to substantiate a claim 
for an increased rating, the veteran would not be assigned a 
disability rating for a TDIU.  Therefore any questions 
regarding the rating element of an increased rating claim are 
rendered moot.
Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA- authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, VA medical examinations pertinent to the 
claim were obtained in November 2002, October 2003, and March 
2007.  Therefore, the available records and medical evidence 
have been obtained in order to make adequate determinations 
as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure or 
follow a substantially gainful occupation.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 
(1992).  The objective criteria, set forth at 38 C.F.R. 
§ 3.340(a)(2), provide for a total rating when there is a 
single disability or a combination of disabilities that 
results in a 100 percent schedular evaluation.  Subjective 
criteria, set forth at 38 C.F.R. § 4.16(a), provide for a 
TDIU when, due to service-connected disability, a veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment as a result of service-connected 
disability.  38 C.F.R. § 4.16(b).

Here, the veteran is service connected for a left knee 
disability, rated as 30 percent disabling; a low back 
disability, rated as 20 percent disabling; and bilateral 
hearing loss, rated as 10 percent disabling.  The combined 
evaluation is 50 percent.  The veteran therefore does not 
meet the percentage criteria laid out in 38 C.F.R. § 4.16(a) 
(2007).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2007).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b).  The rating board did not refer this 
case for extra-schedular consideration.

The Board, however, concludes that while the veteran asserts 
that he is unable to work as a result of his service-
connected disabilities, the veteran is not unemployable due 
to service-connected disability.

The veteran filed his initial TDIU claim in November 1995 
which reflected that he had not been employed since July 1991 
when he was employed by the State of Tennessee Department of 
Transportation as a right-of-way agent.  He had completed 
some college education without award of a degree.  In support 
of his claim he submitted correspondence from a 
transportation manager with the Department of Transportation 
dated in February 1996 which states that he was released from 
employment in 1991 due to involuntary absenteeism brought 
about by multiple disorders including hypertension, 
situational anxiety, recurrent migraine headaches, severe 
depression, angina, low back syndrome, heart attacks, and 
gall bladder surgery.  According to the transportation 
manager, "these disorders were debilitating to the extent of 
creating a disabling condition that prevent [the veteran] 
from carrying out the normal duties of an Agent 22 in the 
regional right-of-way office and he was awarded disability 
retirement from the state in 1993."

He underwent a VA examination in February 1996 to determine 
whether he was unable to work due to his then service-
connected left knee and hearing loss disabilities.  The 
veteran reported that he had not worked since July 1991 when 
he required knee replacement surgery and was terminated from 
employment.  He explained that he had not sought other 
employment and would not be eligible to return to his 
previous position due to a lack of additional experience.  He 
was given a mental status examination after which his 
condition was diagnosed as schizoaffective disorder, 
psychotic disorder due to head injury, and cognitive disorder 
NOS (not otherwise specified).  After psychological tests 
were performed, his condition was diagnosed as dysthymic 
disorder, with somatizing tendencies and panic attacks; post-
traumatic stress disorder (PTSD) features; and cognitive 
disorder.  The examiner opined that he had severely impaired 
occupational and social functioning which stemmed from his 
depressive illness.
The veteran's most recent TDIU claim was filed in February 
2002 based upon a February 2002 VA medical treatment record 
in which his physician reported that he suffered from chronic 
depression; and disabling anxiety that was triggered by 
medical illnesses including heart disease, hearing problems, 
migraine headaches, and chronic back and knee pain.  The 
physician requested "additional service connection for his 
chronic disabling condition[s] which [had] influenced his 
social and occupational functioning to the point of 
unemployability."

VA medical records dated from February 2002 to June 2005 show 
complaints and treatment of chronic left knee and back pain.  
However, with the exception of a February 2002 treatment 
record, the record is otherwise void of complaints of, and 
treatment for, hearing loss.

In November 2002, the veteran underwent a VA joints 
examination for his service-connected low back and left knee 
disabilities.  He presented with complaints of worsening low 
back, left knee, and left hip pain which required the use of 
a cane and medication including Tylenol 3 and Valium.  He had 
not undergone physical therapy.  He stated that he used to 
wear a back brace, before his primary care physician advised 
that he was not deriving any benefit from its use.  He walked 
with a visible limp and stated that his back and knee became 
more painful if he was seated for prolonged periods of time 
or ambulated for any period of time.  On examination of the 
left knee, there was mild crepitus, but range of motion and 
reflexes were normal and there was no erythema.  There was no 
pain to palpitation.  With respect to the low back, there was 
mild tenderness and a slightly decreased range of motion with 
normal side-to-side motion.  The impression was mechanical 
lower back and left hip pain, likely related to suboptimal 
left knee replacement.

In October 2003, the veteran underwent further VA examination 
of the left knee.  While he presented with continued 
complaints of left knee pain and stated that he could 
ambulate no more than one to two blocks before the onset of 
diffuse pain, he was not currently taking any medication and 
examination of the left knee revealed a full range of motion.  
The examiner noted that while the veteran complained of some 
diffuse pain, it was minimally bothersome and he was able to 
ambulate and move around without using a cane.
Pursuant to the Board's December 2006 remand, the veteran 
underwent a VA joints examination in March 2007 for 
evaluation of his left knee.  He presented with continued 
complaints of left knee pain.  The examiner reported that he 
required the use of a walker for ambulation and had 
functional limits on standing.  He was unable to walk more 
than a few yards and used a wheelchair most of the time.  He 
had poor propulsion of gait with flexion to 100 degrees, 
extension to 10 degrees, and mild pain throughout range of 
motion testing.  There was no additional limitation of motion 
on repeat motion, and active and passive range of motion were 
the same.  X-rays showed status post semi-constrained left 
total knee arthroplasty and patellar resurfacing.  The 
cemented femoral and tibial components appeared intact 
without evidence of loosening or dislocation.  Numerous clips 
were present.  The medial soft tissues were consistent with 
vascular surgery.  There was good anatomic alignment.  The 
veteran was diagnosed with left knee degenerative joint 
disease status post total knee replacement.  While the 
examiner found that the left knee disability had moderate 
effects on chores, shopping, recreation, and traveling, with 
severe effects on exercise and sports, it appeared to be 
functionally intact.  The examiner opined that the veteran 
had numerous comorbidities such as various psychiatric 
problems that made it difficult for him to be gainfully 
employed, but further opined that "his service-connected 
[left] knee condition does not prevent him from gainful 
employment."

After a thorough review of the record, the Board finds that 
the functional limitations imposed by the veteran's service-
connected low back and left knee disabilities do not preclude 
his performance of substantially gainful employment.  While 
the veteran's left knee disability has moderate effects on 
chores, shopping, recreation, and traveling, with severe 
effects on exercise and sports, there is no other evidence of 
record which demonstrates that his low back, left knee, or 
hearing loss disability would totally preclude him from being 
employed.  In addition, the record includes a competent 
medical opinion dated in March 2007 which states that the 
veteran's numerous comorbidities that include various 
psychiatric problems make it difficult for him to be 
gainfully employed and that the service-connected left knee 
disability does not prevent him from gainful employment.  
That opinion is further supported by a February 1996 VA 
opinion which stated that the veteran had severely impaired 
occupational and social functioning stemming due to a 
depressive illness which is nonservice-connected.  In sum, 
the Board finds that there is no competent evidence of record 
showing that the veteran is unable to maintain substantially 
gainful employment due to the severity of his service-
connected disabilities.

The Board acknowledges that the veteran has problems with his 
service-connected disabilities, including some difficulty 
with mobility.  This, however, is reflected in the current 50 
percent rating.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
While his service-connected disabilities may cause some 
economic inadaptability, this also is taken into account in 
the assigned evaluation.  In this case, there is no showing 
of total individual unemployability based solely on these 
disabilities.

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence does not demonstrate that the 
veteran's service-connected disabilities alone, when 
considered in association with his educational attainment and 
occupational background, render him unable to secure or 
follow a substantially gainful occupation.  Although he has 
not been employed on a full-time basis since 1991, the 
preponderance of the evidence is against finding that his 
service-connected disabilities alone have resulted in his 
unemployability.

The veteran asserts that he is unemployable due to his 
service-connected disabilities, but there is no indication 
that his low back, left knee, and hearing loss disability 
preclude gainful employment.  The Board therefore concludes 
that this case presents no unusual or exceptional 
circumstances that would justify a referral of the total 
rating claim to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration.  In the 
absence of any evidence of unusual or exceptional 
circumstances beyond what is contemplated by the assigned 
combined disability evaluation of 50 percent, the 
preponderance of the evidence is against his claim.

The Board recognizes the contentions of the veteran, as well 
as the statement from his former employer that his 
disabilities precluded him from performing his duties as a 
right-of-way agent.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As laypersons, however, they are not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, their assertions 
do not constitute competent medical evidence that the 
veteran's service-connected disabilities preclude him from 
gainful employment.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  A total disability 
rating based upon individual unemployability due to a 
service-connected disability under the provisions of 
38 C.F.R. § 4.16(b) is not warranted and the claim is 
therefore denied.


ORDER

Entitlement to a TDIU rating is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


